   Case: 4:21-cv-00236-SRC Doc. #: 1 Filed: 05/16/19 Page: 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA

 IN RE BARD IVC FILTERS PRODUCTS                    No. 2:15-MD-02641- DGC
 LIABILITY LITIGATION




       Plaintiff(s) named below, for their Complaint against Defendants named below,
incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc.364).
Plaintiff(s) further show the Court as follows:

       1.      Plaintiff/Deceased Party:
               Kelly Burt Buchanan


       2.                                                     other party making loss of
               consortium claim:
               N/A

       3.      Other Plaintiff and capacity (i.e., administrator, executor, guardian,
               conservator):
               N/A

       4.
               at the time of implant:
               Missouri

       5.
               at the time of injury:
               Missouri
Case: 4:21-cv-00236-SRC Doc. #: 1 Filed: 05/16/19 Page: 2 of 4 PageID #: 2




   6.                                    more than one Plaintiff] of residence:

          Missouri

   7.     District Court and Division in which venue would be proper absent direct
         filing:
          Missouri Eastern District Court

   8.     Defendants (check Defendants against whom Complaint is made):
                   C.R. Bard Inc.

                   Bard Peripheral Vascular, Inc.


   9.     Basis of Jurisdiction:
                   Diversity of Citizenship
                   Other:

         a.        Other allegations of jurisdiction and venue not expressed in Master
                   Complaint:




   10.
         claim (Check applicable Inferior Vena Cava Filter(s)):
                   Recovery® Vena Cava Filter

                   G2® Vena Cava Filter
                   G2® Express Vena Cava Filter

                   G2® X Vena Cava Filter

                   Eclipse® Vena Cava Filter

                   Meridian® Vena Cava Filter

                   Denali® Vena Cava Filter
Case: 4:21-cv-00236-SRC Doc. #: 1 Filed: 05/16/19 Page: 3 of 4 PageID #: 3




                 Other:

   11.    Date of Implantation as to each product:

          4/10/2013



   12.    Counts in the Master Complaint brought by Plaintiff(s):
                 Count I:      Strict Products Liability   Manufacturing Defect

                 Count II:     Strict Products Liability Information Defect (Failure to
                               Warn)
                 Count III:    Strict Products Liability Design Defect
                 Count IV:     Negligence Design

                 Count V:      Negligence Manufacture

                 Count VI:     Negligence Failure to Recall/Retrofit

                 Count VII:    Negligence Failure to Warn

                 Count VIII:   Negligent Misrepresentation

                 Count IX:     Negligence
                 Count X:      Breach of Express Warranty

                 Count XI:     Breach of Implied Warranty

                 Count XII:    Fraudulent Misrepresentation
                 Count XIII:   Fraudulent Concealment
                 Count XIV:    Violations of Applicable Missouri                  (insert
                               state) Law Prohibiting Consumer Fraud and Unfair and
                               Deceptive Trade Practices
                 Count XV:     Loss of Consortium

                 Count XVI:    Wrongful Death
                 Count XVII: Survival

                 Punitive Damages
   Case: 4:21-cv-00236-SRC Doc. #: 1 Filed: 05/16/19 Page: 4 of 4 PageID #: 4




                       Other(s):                                       (please state the facts

                                      supporting this Count in the space immediately below)




       13.     Jury Trial demanded for all issues so triable?
                       Yes

                       No


       RESPECTFULLY SUBMITTED this 16                   day of May                 , 2019.


                                            By:

                                                  Texas Bar No. 24041426
                                                  mccarley@fnlawfirm.com

                                                  Texas Bar No. 24094382
                                                  California Bar No. 225435
                                                  afurness@fnlawfirm.com

                                                5473 Blair Road
                                                Dallas, Texas 75231
                                                Tel. (214) 890-0711
                                                Fax (214) 890-0712


       I hereby certify that on this 16    day of May                  , 2019, I electronically
transmitted the attached document to the            Office using the CM/ECF System for filing
and transmittal of a Notice of Electronic Filing.

                                                  /s/
